PER CURIAM
Billy Rabun ("Appellant") appeals from the trial court's judgment, following a jury trial, convicting him of the class A felony of assault in the first degree, in violation of Section 565.050 (RSMo. 2000 ), and the unclassified felony of armed criminal action, in violation of Section 571.015 (RSMo. 2000 ). Appellant was sentenced as a prior and persistent offender, pursuant to Section 558.016 (RSMo. Cum. Supp. 2008) to two current terms of 30 years' imprisonment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).